SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 27, 2011 CIGNA Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-08323 (Commission File Number) 06-1059331 (IRS Employer Identification No.) Two Liberty Place, 1601 Chestnut Street Philadelphia, Pennsylvania 19192 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (215) 761-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. CIGNA Corporation held its Annual Meeting of Shareholders on April 27, 2011.At the Annual Meeting, CIGNA shareholders (1) elected each of the nominees listed below to the Board of Directors, (2) approved an advisory resolution on executive compensation; (3) conducted an advisory vote on the frequency of future advisory votes on executive compensation; (4) ratified the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2011, and (5) approved an amendment to the CIGNA Long-Term Incentive Plan. Proposal 1:Election of Directors – to elect three directors for terms expiring in 2014. Votes For Votes Against Votes Abstain Broker Non-Votes Nominees Roman Martinez IV Carol Cox Wait William D. Zollars Proposal 2:Approval of an advisory resolution on executive compensation. Votes For Votes Against Votes Abstain Broker Non-Votes Proposal 3:Advisory vote on the frequency of future advisory votes on executive compensation. 1 Year 2 Years 3 Years Votes Abstain Broker Non-Votes Proposal 4:Ratification of PricewaterhouseCoopers LLP as CIGNA's Independent Registered Public Accounting Firm for 2011. Votes For Votes Against Votes Abstain Broker Non-Votes 0 Proposal 5:Approval of an amendment to the CIGNA Long-Term Incentive Plan. Votes For Votes Against Votes Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIGNA CORPORATION Date: May2, 2011 By: /s/ Carol Ann Petren Carol Ann Petren Executive Vice President and General Counsel
